TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                     NO. 03-01-00495-CR




                               Denise Meredith Hall, Appellant

                                               v.

                                  The State of Texas, Appellee



    FROM THE DISTRICT COURT OF TRAVIS COUNTY, 299TH JUDICIAL DISTRICT
          NO. 3010825, HONORABLE JON N. WISSER, JUDGE PRESIDING



PER CURIAM

               Appellant’s motion to dismiss this appeal is granted. See Tex. R. App. P. 42.2(a).

The appeal is dismissed.



Before Justices Kidd, Yeakel and Patterson

Dismissed on Appellant’s Motion

Filed: October 18, 2001

Do Not Publish